DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 filed on 11/24/2020 have been reviewed and considered by this office action. 

Information Disclosure Statement
	The information disclosure statement filed on 11/24/2020 has been reviewed and considered by this office action. 

Drawings
	The drawings filed on 11/24/2020 have been reviewed and are considered acceptable. 

Specification
	The specification filed on 11/24/2020 has been reviewed and is considered acceptable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US PGPUB 20180364654) in view of Hublou et al. (US PGPUB 20130338837). 

Regarding Claims 1, 9, and 15; Locke teaches; A Heating, Ventilation, And Air-Conditioning (HVAC) system comprising: (Locke; at least Abstract; Fig. 3)
a plurality of external sensors to sense data associated with one or more external variables associated with an external environment of a building; (Locke; at least paragraph [0150]; disclose wherein the building management system is connected to a plurality of external sensors determining weather information)
a plurality of internal sensors configured to sense data associated with one or more internal variables form within the building; (Locke; at least paragraph [0052], [0067], and [0073]; disclose a plurality of indoor sensors utilized by the building management system)
a Smart Metering Unit (SMU) connected to each of the plurality of external sensors, each of the plurality of internal sensors, and each of the plurality of valve control boxes, wherein the SMU is configured to: (Locke; at least paragraph [0005] and [0101]-[0102]; disclose an agent (i.e. smart metering unit) based control system in which local devices (i.e. sensors, valves, actuators, etc.) each are associated with a local device agent (556))
receive the sensed data form each of the plurality of external sensors, and each of the plurality of internal sensors; (Locke; at least paragraph [0102]; disclose wherein the local device agents receive, process, and communicate data associated with the sensors they are assigned to)
transmit, wirelessly, the received sensed data to a cloud server through a Lobby Control Unit (LCU) installed in the building over a communication network; (Locke; at least Fig. 5; paragraphs [0093] and [0101]-[0102]; disclose an AI controller (502) that is realized as a cloud server, that is in wireless communication with a BMS controller (lobby control unit) installed within the building being managed and wherein collected data (i.e. data sensed by devices connected to the BMS controller communicate the recorded info to the BMS controller) is relayed by the BMS controller to the cloud server)
receive one or more rules generated by a management platform of the cloud server through the LCU, wherein the one or more rules are generated by the management platform by using an Artificial Intelligence (AI) algorithm; (Locke; at least Figs. 5-6B; at least paragraphs [0106]-[0110]; disclose a learning engine (512) (management platform) of the cloud platform that creates control rules to be distributed to a plurality of agents based on data received from the agents through the BMS controller, and wherein the learning engine provides the rules to the agents)
and transmit the received one or more rules to the one or more of the plurality of valve control boxes to control the operation of the one or more actuator valves installed at the one or more radiators to turn on and/or turn off a heating and/or a cooling of the one or more virtual HVAC zones of the building. (Locke; at least paragraphs [0068], [0101]-[0102], and [0110]; disclose wherein the received rules are sent to the various agents, wherein the agents are associated with devices (i.e. valves, 
Locke appears to be silent on; a plurality of valve control boxes to control an operation of one or more actuator valves installed at one or more radiators of one or more virtual HVAC zones of the building; 
However, Hublou teaches; a plurality of valve control boxes to control an operation of one or more actuator valves installed at one or more radiators of one or more virtual HVAC zones of the building; (Hublou; at least Fig. 3B; paragraphs [0088] and [0092]; disclose a plurality of air handling units (110) (i.e. each connected to a respective zone to control climate) that each contain a valve (216) that allows flow of water through a radiator of an associated air handling unit (i.e. thus forming a valve control box) when it is desired to cool an associated zone that the air handler is connected to).
Locke and Hublou are analogous art because they are from the same field of endeavor or similar problem solving area, of building management monitoring and control systems.
it would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known teachings of providing incorporating a plurality of controlled boxes in a BMS system as taught by Hublou with the known system of monitoring and control of a BMS system as taught by Locke to yield the known result of efficient building control and energy savings. One would be motivated to combine the disclosed prior art in order to reduce energy use for individual controlled spaces as taught by Hublou (paragraph [0013]).

Regarding Claim 2, 10, and 16; the combination of Locke and Hublou further teach; The system of claim 1, wherein the LCU is configured to store the sensed data at a database. (Locke; at least paragraph [0077]; disclose wherein the BMS controller stores received data in a database).

Claims 3, 11, and 17; the combination of Locke and Hublou further teach; The system of claim 1, wherein the SMU is further configured to determine an action to be performed based on the sensed data and the one or more rules generated by the management platform using the Al algorithm. (Locke; at least paragraph [0161]; disclose wherein each agent is configured to perform an action based on the sensed data the agent receives and in conjunction with the one or more rules provided by the management platform).

Regarding Claims 4, 12, and 19; the combination of Locke and Hublou further teach; The system of claim 1, wherein the SMU is further configured to monitor an energy consumption of the building at predefined time. (Hublou; at least paragraph [0126]; disclose monitoring the energy consumption of all individual air handling units of a building over predefined (i.e. one minute time intervals) to determine a total energy consumption).

Regarding Claim 5 and 13; the combination of Locke and Hublou further teach; The system of claim 1, wherein the SMU is further configured to monitor an amount of time taken by the valve control boxes to close one or more valves against a total running time of the HVAC system. (Hublou; at least paragraph [0126]; disclose wherein the system determines an amount of time that a valve was operated as well as running time of the fan for the air handling unit was operating).

Regarding Claim 6; the combination of Locke and Hublou further teach; The system of claim 5, wherein the SMU is further configured to determine an energy saving of the building based on the monitored amount of time taken by the valve control boxes to close one or more valves against a total running time of the HVAC system. (Hublou; at least paragraph [0126]; disclose wherein the system 

Regarding Claim 7, 14, and 20; the combination of Locke and Hublou further teach; The system of claim 1, wherein the SMU is further configured to generate a report comprising one of, an energy consumption of the building, a cost of running the one or more actuator valves per minute, an energy saving of the building, a total running time of the HVAC system. (Hublou; at least paragraph [0126]; disclose determining the air handling operating time and cost for each air handling unit thus generating an energy consumption of the building as well as total running time of the HVAC).

Regarding Claim 18; the combination of Locke and Hublou further teach; The device of claim 15, wherein the one or more rules are selected from one of, a first rule signal, a second rule signal, a third rule signal, a temperature raise time, a temperature fall time, and a basement actuator activation time, or a combination thereof. (Locke; at least paragraph [0161]; disclose wherein the rules are selected from a first (i.e. building fire contains a first set of rules) or second rule (i.e. building draft contains second set of rules)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US PGPUB 20180364654) in view of Hublou et al. (US PGPUB 20130338837) in further view of Stein et al. (US PGPUB 20140058572). 

Regarding Claim 8; the combination of Locke and Hublou appear to be silent on; The system of claim 1, wherein SMU is further configured to predict a billing trend and energy consumption in the building.
The system of claim 1, wherein SMU is further configured to predict a billing trend and energy consumption in the building. (Stein; at least Fig. 9; paragraphs [0007] and [0090];  disclose an energy management program that utilizes inputs and variables input to the system to predict energy consumption of a building and further, based on the predicted consumption information is able to also predict a billing trend for the current billing period).
Locke, Hublou, and Stein are analogous art because they are from the same field of endeavor or similar problem solving area, of building management monitoring and control systems.
it would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known teachings of predicting a billing trend and energy consumption of a building as taught by Stein with the known system of monitoring and control of a BMS system as taught by Locke and Hublou to yield the known result of efficient building control and energy savings. One would be motivated to combine the disclosed prior art in order to optimize building operation and also identify potential faults in a building as taught by Stein (paragraph [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117